Citation Nr: 0602046	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-22 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for ovarian cysts.

2.  Entitlement to service connection for an endometrial 
disability.

3.  Entitlement to service connection for obesity with low 
back pain.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from March 1985 to January 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2002.  In a February 2004 Board decision, the issues 
listed above were remanded for additional development.  

The Board observes that additional evidence was received at 
the Appeals Management Center (AMC) in December 2005, and 
that the AMC did not issue a supplemental statement of the 
case.  However, the AMC noted that the evidence was 
"basically duplicate and cumulative records," indicating 
the evidence was reviewed.  Moreover, while the Board does 
not agree with this assessment of the evidence, the purpose 
of a supplemental statement of the case is to "inform the 
appellant of any material changes in, or additions to, the 
information included in the Statement of the Case or any 
prior Supplemental Statement of the Case."  38 C.F.R. § 
19.31(a) (2005).  Since this evidence was provided by, and 
annotated by, the veteran, she did not need to be informed of 
its contents.  Further, the AMC found the evidence to be 
duplicative or cumulative; thus, any error in not providing a 
supplemental statement of the case must be considered to be 
an error in the weighing and evaluating of the evidence, and 
the Board conducts a de novo review of the evidence.  
Therefore, the Board finds that any error in not providing a 
supplemental statement of the case after the receipt of 
evidence from the veteran in December 2005 was harmless 
error.  

In the February 2004 decision, several issues were decided on 
the merits, including service connection for urinary 
incontinence, which was granted, and subsequently assigned a 
20 percent rating, and early menopause, and a morphine 
reaction, which were denied.  Subsequently, in statements 
received in January 2005 and November 2005, the veteran has 
continued to raise contentions as to these issues.  However, 
the February 2004 decision was the final Board decision on 
the issues addressed on the merits.  For information 
regarding her remaining options as to that matter, she is 
advised to consult the VA Form 4597, titled YOUR RIGHTS TO 
APPEAL OUR DECISION, which was attached to the February 2004 
Board decision (the current version of this notification form 
is also attached to the instant decision.)  

With respect to urinary incontinence, if she wishes to claim 
a higher rating, she should so notify the regional office.  
She also mentioned her psoriasis and cesarean section scars 
in this correspondence; service connection is also in effect 
for those disabilities, and, again, if she wishes to claim a 
higher rating for either or both, she should notify the RO.  

In her January 2005 statement, she said that history she had 
provided, regarding her daughter, was by way of explaining 
the lack of care she received in service, not to file a claim 
for service connection for everything she mentions.  She is 
advised that the primary function of the RO is to adjudicate 
claims, and that to that end, the RO is required, by law, to 
fully and sympathetically develop a veteran's claim to its 
optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).  This duty requires VA to decide "all potential 
claims raised by the evidence..."  Roberson v. West, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  Thus, if, for example, a 
veteran claims she has a disability, which she states is due 
to service, the RO must construe it as a claim, unless she 
makes it clear she is not intending to file a claim.  

Having said that, much of the veteran's statements revolve 
around what she perceives as inadequate medical care provided 
to her during service or the unavailability of military 
medical care during her pregnancies, especially her second 
one.  These types of complaints are not the proper subject of 
a claim for VA disability compensation and will be addressed 
no further.


FINDINGS OF FACT

1.  Ovarian cysts were not shown in service, and the veteran 
does not currently have ovarian cysts.

2.  A currently shown endometrial disorder was not shown in 
service, and is not shown to be related to any inservice 
events, including pregnancy, or to service-connected cesarean 
section scarring.

3.  A chronic disability manifested by obesity was not 
present in service, nor due to any inservice events, 
including pregnancy, or to service-connected cesarean section 
scarring.


CONCLUSIONS OF LAW

1.  Ovarian cysts were not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

2.  A chronic endometrial disability was not incurred in or 
aggravated by active service, nor is such due to service-
connected disability.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

3.  A chronic disability manifested by obesity with low back 
pain was not incurred in or aggravated by active service, or 
caused by service-connected disability.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The veteran contends as the result of inadequate medical 
treatment she received for two in-service pregnancies, she 
continues to suffer from residual disability, including 
ovarian cysts, endometrial problems, and obesity with low 
back pain.  

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

Service medical records show that the veteran had two 
pregnancies in service.  During her first pregnancy, she had 
mid-trimester bleeding, and a cesarean delivery was 
necessitated in March 1987, due to cephalopelvic 
disproportion and failure to descend.  During her second 
pregnancy, she had complications including first trimester 
bleeding.  She was discharged in January 1989, before her due 
date.  In February 1989, she was seen at a military 
obstetrical clinic, with a planned cesarian section the 
following day.  She was considered to be at full term, and 
the fetus was in a breech presentation.  Later, it was noted 
that "the baby was found to be [vertex]," and the veteran 
opted to wait for labor.  

She states that the doctor tried to manually change the 
position of the baby, causing her to vomit, bleed, and pass 
out.  She indicated that later, the doctor apparently refused 
to perform a cesarean section, closed up the facility, and 
left her outside waiting for her husband to pick her up.  

According to the birth certificate, she gave birth two days 
later.  The partial report of a cesarean section delivery at 
El Camino Hospital in February 1989 indicates that the 
amniotic sac was ruptured and a foul smell noted on opening 
the uterus.  The Board observes that the veteran did not 
provide (or authorize VA to obtain) the complete records of 
that hospitalization, such as the circumstances and history 
noted on admission.  

Pregnancy itself, in any event, is not a disability, and in 
order for service connection, there must be residual 
disability.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.

The Board acknowledges that the appellant is competent to 
give evidence about what she experienced; for example, she is 
competent to report that she had certain injuries during 
service or that she experienced certain symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, 
however, she is not competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because she does not have the requisite 
medical expertise.  See Moray v. Brown, 5 Vet.App. 211 
(1993); Grottveit v. Brown, 5 Vet.App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

In general, a grant of service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999).    

Ovarian cysts

The Board finds that this claim fails because none of the 
three necessary elements has been met.  First, service 
medical records do not show ovarian cysts.  In particular, on 
direct observation, during the cesarean section in March 
1987, her ovaries were noted to be grossly normal.  The 
February 1989 cesarian section operative report noted the 
ovaries to be normal.  Thus, no ovarian cysts were shown in 
service, on direct observation.  

After service, according to a pelvic ultrasound in March 
1995, she had small cysts in both ovaries.  A VA 
gynecological examination in October 2004 did not disclose 
any adnexal masses, and, a private December 2004 ultrasound 
showed the ovaries to be normal.  Thus, the evidence 
establishes that she does not currently have ovarian cysts.  
Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  

Although ovarian cysts were demonstrated in March 1995, no 
such cysts were shown in December 2004.  Moreover, ovarian 
cysts were not shown in service, in particular on the March 
1987 cesarian section when they were directly observed.  
Likewise, the February 1989 cesarian section failed to 
disclose any cysts of the ovaries.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
does not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Endometrial disability

Service medical records do not show any endometrial 
abnormalities.  The veteran had two complicated pregnancies 
in service, but no specific endometrial disorders were noted.  
The VA gynecological examiner in 2005 said that any chronic 
pelvic pain could be endometriosis.  However, the veteran did 
not have chronic pelvic pain in service.  While she 
complained of heavy bleeding in service after the birth of 
her first child, there was no report of painful menses.  

After service, private medical records show that in September 
1991, the veteran complained of symptoms including 
menorrhagia.  Her last menstrual period had been two weeks 
earlier, and she had a 30-day cycle of 7-day periods.  An 
endometrial biopsy was obtained, and the pathologic diagnosis 
was that there was no evidence of chronic endometritis or 
hyperplasia.  The endometrium suggested ovulation 2-3 days 
earlier.  

A pelvic ultrasound in March 1995 disclosed endometrial 
thickness of 13 millimeters, but this was thought to be 
normal given the time since her last menstrual period.  In 
August 2000, she complained of lower abdominal pain, and 
irregular menses.  The abdominal pain was eventually 
diagnosed as appendicitis, and she underwent surgery, which 
disclosed some pelvic and abdominal adhesions that were 
lysed, and an acutely inflamed appendix.  

On a VA gynecological examination in January 2002, the 
veteran said she had not been diagnosed with endometriosis or 
any other difficulties with the endometrium, but said she 
understood that ovarian cysts affected the endometrium.  As 
indicated above, the veteran herself does not possess the 
medical expertise necessary to provide a diagnose or cause of 
a medical condition.  

The veteran underwent an ultrasound in connection with her 
private treatment in December 2004, which disclosed mildly 
thickened endometrium of 12 millimeters.  
A follow up treatment record noted it to be an abnormal 
ultrasound, with a mildly thickened lining, and treatment 
with progesterone was planned.  

It is not clear whether this finding of a mildly thickened 
endometrium is an actual medical disability.  The VA examiner 
indicated in a February 2005 addendum to the examination 
report that there was less than a 50 percent chance that the 
veteran currently has any endometrial disorders.  However, 
even accepting the ultrasound finding as indicative of an 
endometrial disorder, there is no competent evidence of such 
a condition in service or linking any such condition to her 
inservice pregnancies or cesarean section.  Particularly in 
view of the normal endometrial biopsy in 1991, the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  



Obesity with low back pain

The veteran contends that she was slender at the time she 
entered onto active duty, but gained a large amount of weight 
with her pregnancies, and has continued to gain weight.  She 
maintains that this excess weight, in particular in the 
abdomen, has resulted in symptoms including low back pain.  

Service medical records show that on entrance, the veteran 
weighed 127 pounds.  She gave birth in March 1987, and in 
June 1987, was noted to weigh 175 pounds.  In August 1987, 
she was seen for post-natal follow-up.  She weighted 180 
pounds, and had 43 percent body fat, and the impression was 
obesity.  She was referred for diet consult.  

The evidence shows that in January 1988, she was evaluated 
for obesity.  At that time she failed the physical readiness 
test.  She weighed 184 pounds, and was noted to be obese, 
with body fat of 45 percent.  Her obesity was attributed to 
dietary habits and exercise level.  In June 1988, she was 
again evaluated; at this time, she weighed 168 pounds, and 
had 32 percent body fat, and passed the physical readiness 
tests.  At this time, she was considered to have excess body 
fat, but was not obese.  

Around this time, she again became pregnant.  In August 1988, 
she was returned to the United States from Japan, due to 
pregnancy complications.  She was discharged from service in 
January 1989, and gave birth, again by cesarian section, in 
February 1989.  

The veteran's obesity in service was determined to be due to 
food intake and exercise, rather than any underlying medical 
condition, and resolved prior to her second pregnancy.  
Although she gained weight with her second pregnancy, no 
diagnosis of obesity was made.  

On a VA examination in July 1989, it was reported that the 
veteran weighed 185 pounds, and was moderately obese.  
However, this was noted as a finding, and there was no 
diagnosis of obesity.  

Records from Lovelace Health Systems dated from February 1999 
to November 2000 show that the veteran's weight generally 
ranged from 240 to 260 pounds.  She was described as morbidly 
obese, and she was advised in lifestyle changes.  Subsequent 
records show she has gained more weight, and lifestyle 
changes have continued to be advised.  There is no 
indication, in these records, that the veteran has an 
underlying disability causing her obesity.  

According to the report of a VA examination in August 2004, 
the veteran stated that she had had low back pain since she 
had gained most of her weight, and she felt that her 
abdominal fat in particular was a contributing factor to her 
present back pain.  She stated that on discharge her weight 
was 165 pounds, but today she weighed 285 pounds.  

With respect to the back, she indicated she was not claiming 
a separate disability for her low back pain, but rather was 
identifying it as a symptom of her obesity.  She said she 
receiving treatment for her back in about 1999 or 2000.  The 
examiner concluded, in essence, that he believed that the 
lumbosacral strain was less likely to be related to her 
weight and cesarian section, but that her low back pain could 
be aggravated by excessive wight. 

However, there is no medical evidence attributing the 
veteran's current obesity to service, or to service-connected 
disability.  In this regard, the evidence does not show that 
the veteran's obesity was caused by pregnancy.  Although she 
attributes the condition to the fact that she was unable to 
exercise while pregnant, the inactivity required, 
particularly during her second pregnancy, has not been shown 
to have extended beyond a reasonable period of recovery after 
she gave birth.  In this regard, the veteran was able to lose 
16 pounds during service between her two pregnancies, by diet 
and exercise modifications.  

In view of the foregoing, it is not necessary to reach a 
determination as to whether the veteran's current obesity 
meets the requirements of a disability.  The Board finds that 
the veteran's current obesity was not of service onset, and 
does not result from a disease or injury in service.  The 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

The VCAA notice requirements have been satisfied by virtue of 
letters sent to the claimant in November 2001, April 2004, 
and August 2004.  Those letters advised the claimant of the 
information necessary to substantiate her claims, and of her 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The April and August 2004 letters told 
her to provide any relevant evidence in her possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  She was specifically told that it was her 
responsibility to support the claims with appropriate 
evidence.  The claimant has not alleged that VA failed to 
comply with the notice requirements of the VCAA.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
by virtue of other correspondence such as the notification of 
the rating decision on appeal and the statement of the case, 
she was provided with specific information as to why her 
particular claims were being denied, and of the evidence that 
was lacking.  The appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, and has in fact provided additional arguments at 
every stage.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  In this regard, some of these records, most 
importantly a partial report of a cesarean section in 
February 1989, are not complete, but the records are private, 
and the veteran has not authorized the release of the records 
to VA.  In addition, she has been provided VA examinations.  
Thus, all potentially relevant evidence available to VA has 
been obtained, and VA satisfied its duties to inform and 
assist the claimant.  Therefore, she is not prejudiced by the 
Board considering the merits of the claims in this decision.


ORDER

Service connection for ovarian cysts in denied.

Service connection for an endometrial disorder is denied.

Service connection for obesity with low back pain is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


